Exhibit 10.2

 

 



AMENDMENT NO. 1 AND WAIVER
TO FINANCING AGREEMENT

 

This AMENDMENT NO. 1 AND WAIVER TO FINANCING AGREEMENT, dated as of March 29,
2019 (this "First Amendment"), amends that certain Financing Agreement, dated as
of November 8, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the "Financing Agreement"), by and among SMTC CORPORATION, a
Delaware corporation, each Person that is a party thereto as a borrower from
time to time (collectively, the "Borrowers"), each other Loan Party that is a
party thereto from time to time, each financial institution that is a party
thereto from time to time (collectively, the "Lenders"), TCW ASSET MANAGEMENT
COMPANY LLC, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and TCW ASSET MANAGEMENT COMPANY LLC, as collateral
agent for the Lenders (in such capacity, the "Collateral Agent").

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and

 

WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement, as amended by this First Amendment.

 

2. Amendments.

 

(a)          Section 7.01(a)(v) of the Financing Agreement is hereby amended and
restated to read as follows:

 

"(v) simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clause (i) of this Section 7.01(a), commencing
with the financial statements for the month ending March 31, 2019, a customary
Key Performance Indictors (KPI) report, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders;"

 

(b)          Section 7.03(a)(ii) of the Financing Agreement is hereby amended by
deleting the reference to "3.50x" therein and substituting "3.75x" therefor.

 



 

 

 

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a)          Representations and Warranties; Event of Default. The
representations and warranties herein, in Article VI of the Financing Agreement
and in each other Loan Document, certificate or other writing delivered to any
Secured Party pursuant hereto or thereto on or prior to the First Amendment
Effective Date (as defined below) are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the First Amendment Date as though
made on and as of such date, except to the extent that any such representation
or warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date). No Default or
Event of Default has occurred and is continuing on the First Amendment Effective
Date or would result from this First Amendment or the transactions contemplated
hereby, the Financing Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.

 

(b)          Organization, Good Standing, Etc. Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrowers, to make the borrowings contemplated by the Financing
Agreement, and to execute and deliver this First Amendment and each other Loan
Document to which it is a party, and to consummate the transactions contemplated
thereby, and (iii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of the properties owned or leased by it
or in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

(c)          Authorization, Etc. The execution, delivery and performance by each
Loan Party of this First Amendment and each other Loan Document to which it is
or will be a party, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene (A) any of its Governing Documents, (B) any
applicable Requirement of Law or (C) any material Contractual Obligation binding
on or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clauses (ii)(B), (ii)(C) and (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d)          Governmental Approvals. No material authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of this First Amendment or any other Loan Document to which it is or
will be a party other than filings and recordings with respect to Collateral to
be made, or otherwise delivered to the Collateral Agent for filing or
recordation, on or prior to the First Amendment Effective Date.

 

-2-

 



 

(e)          Enforceability of Loan Documents. This First Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 

4. Waivers.

 

(a)          Pursuant to the request of the Loan Parties and in reliance upon
the representations and warranties of the Loan Parties described herein, the
Agents and the Lenders hereby waive all Defaults and Events of Default
identified on Schedule I hereto (the "Specified Events of Default").

 

(b)          The waivers in this Section 4 shall be effective only in the
specific instances and for the specific purposes set forth herein and do not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, in each case, as amended hereby,
which terms and conditions shall continue in full force and effect.

 

5. Conditions to Effectiveness. This First Amendment shall become effective only
upon satisfaction in full, in a manner satisfactory to the Agents, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being hereinafter referred to as the "First Amendment
Effective Date"):

 

(a)          Payment of Fees, Etc. The Borrowers shall have paid all fees and
expenses required to be paid on or prior to the First Amendment Effective Date
pursuant to Section 2.06 or Section 12.04 of the Financing Agreement.

 

(b)          Representations and Warranties. After giving effect to this First
Amendment and the transactions contemplated hereby, the representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the First Amendment Effective Date
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the First Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date).

 

(c)          No Default; Event of Default. After giving effect to this First
Amendment and the transactions contemplated hereby, no Default or Event of
Default shall have occurred and be continuing on the First Amendment Effective
Date or result from this First Amendment becoming effective in accordance with
its terms.

 



-3-

 

 

(d)          Delivery of Documents. The Agents shall have received on or before
the First Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
First Amendment Effective Date:

 

(i)                 this First Amendment, duly executed by the Loan Parties,
each Agent and the Required Lenders;

 

(ii)              an amendment to the Revolving Loan Agreement, in form and
substance reasonably satisfactory to the Agents, and duly executed by the Loan
Parties, the Revolving Loan Agent and the requisite Revolving Loan Lenders;

 

(iii)            a certificate signed by the chief executive officer of each
Loan Party, dated as of the First Amendment Effective Date, certifying as to the
matters set forth in subsections (b) and (c) of this Section 4.

 

(e)          Material Adverse Effect. There shall not have occurred since the
Effective Date (as defined in the Financing Agreement) any event or development
that has had or could reasonably be expected to have any Material Adverse
Effect.

 

6. Continued Effectiveness of the Financing Agreement and other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this First Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the First Amendment Effective Date, all references in the Financing
Agreement or any such other Loan Document to "the Financing Agreement", the
"Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Financing Agreement shall mean the Financing Agreement as
amended by this First Amendment, and (c) confirms and agrees that, to the extent
that the Financing Agreement or any such other Loan Document purports to assign
or pledge to the Collateral Agent, for the benefit of the Agents and the
Lenders, or to grant to the Collateral Agent, for the benefit of the Agents and
the Lenders, a security interest in or Lien on any Collateral as security for
the Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This First Amendment does not and shall
not affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Term Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under the Financing Agreement (as amended
hereby) or any other Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this First Amendment shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.

 



-4-

 

 

7. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

 

8. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this First Amendment.

 

9. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this First Amendment and other
good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case, on or prior to the First Amendment
Effective Date directly arising out of, connected with or related to this First
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or other advances or the Collateral.
Each Loan Party represents and warrants that it has no knowledge of any claim by
any Releasor against any Released Party or of any facts or acts or omissions of
any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby.

 

10.         Further Assurances. The Loan Parties shall execute any and all
further documents, agreements and instruments, and take all further actions, as
may be required under Applicable Law or as any Agent may reasonably request, in
order to effect the purposes of this First Amendment.

 



-5-

 

 

11.         Miscellaneous.

 

(a)          This First Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this First
Amendment by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart of this First Amendment.

 

(b)          Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this First Amendment for
any other purpose.

 

(c)          This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(d)          Each Loan Party hereby acknowledges and agrees that this First
Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an immediate Event of Default under the Financing
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this First Amendment shall have been incorrect in any
material respect (or in any respect if such representation or warranty is
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof) when made or deemed made, or (ii) any Loan Party shall fail to perform
or observe any term, covenant or agreement contained in this First Amendment.

 

(e)          Any provision of this First Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 



-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS:

     

MC ASSEMBLY, LLC,

as a Borrower



      By: /s/ Steve Waszak     Name: Steve Waszak     Title: Chief Financial
Officer          

MC ASSEMBLY INTERNATIONAL, LLC,

as a Borrower



      By: /s/ Steve Waszak     Name: Steve Waszak     Title: Chief Financial
Officer          

MC TEST SERVICE, INC.,

as a Borrower



      By: /s/ Steve Waszak     Name: Steve Waszak     Title: Chief Financial
Officer  

 

     

SMTC MANUFACTURING CORPORATION OF CALIFORNIA,

as a Borrower



      By: /s/ Steve Waszak     Name: Steve Waszak  

 



Title: Chief Financial Officer              

SMTC MEX HOLDINGS INC.,

as a Borrower



      By: /s/ Steve Waszak     Name: Steve Waszak    

Title: Chief Financial Officer



       

 



Amendment No. 1 to Financing Agreement



 

 



 

  GUARANTORS:      

HTM HOLDINGS, INC.,

as a Guarantor

 

 

 

  By: /s/ Steve Waszak     Name: Steve Waszak     Title: Chief Financial Officer
         

MC ASSEMBLY HOLDINGS, INC.,

as a Guarantor

  By: /s/ Steve Waszak     Name: Steve Waszak     Title: Chief Financial Officer
             

SMTC CORPORATION,

as a Guarantor

 

 

 

  By: /s/ Steve Waszak     Name: Steve Waszak     Title: Chief Financial Officer
           



 





Amendment No. 1 to Financing Agreement

 

 





 

  AGENTS:       TCW ASSET MANAGEMENT COMPANY LLC,
as Administrative Agent and as Collateral Agent       By: /s/ Suzanne Grosso    
Name: Suzanne Grosso     Title: Managing Director          

LENDERS:

 

 

TCW DL VII FINANCING LLC

 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

      By: /s/ Suzanne Grosso     Name: Suzanne Grosso     Title: Managing
Director          

WEST VIRGINIA DIRECT LENDING LLC

 

By: TCW Asset Management Company LLC,

Its Investment Advisor,
as a Lender

      By: /s/ Suzanne Grosso     Name: Suzanne Grosso     Title: Managing
Director          

TCW BRAZOS FUND LLC

 

By: TCW Asset Management Company LLC, its Investment Advisor, as a Lender

      By: /s/ Suzanne Grosso     Name: Suzanne Grosso     Title: Managing
Director            

 

Amendment No. 1 to Financing Agreement



 

 

 

 

TCW SKYLINE LENDING, L.P.

 

By: TCW Asset Management Company LLC, its Investment Advisor,
as a Lender

      By: /s/ Suzanne Grosso     Name: Suzanne Grosso     Title: Managing
Director              

NJ/TCW DIRECT LENDING LLC

 

By: TCW Asset Management Company LLC, its Investment Advisor, as a Lender

      By: /s/ Suzanne Grosso     Name: Suzanne Grosso     Title: Managing
Director              

BTC HOLDINGS FUND I, LLC

 

By: Blue Torch Credit Opportunities Fund I LP, its sole member
By: Blue Torch Credit Opportunities GP LLC, its general partner

      By: /s/ Kevin Genda     Name: Kevin Genda     Title: Chief Executive
Officer              

BTC HOLDINGS SC FUND LLC

 

By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member
By: Blue Torch Credit Opportunities SC GP LLC, its general partner

      By: /s/ Kevin Genda     Name: Kevin Genda     Title: Chief Executive
Officer              

 



Amendment No. 1 to Financing Agreement



 

 

 

 

 

 

SWISS CAPITAL BTC PRIVATE DEBT OFFSHORE SP

 

By: Blue Torch Capital LP, acting solely in its capacity as Investment Advisor
to the Manager of Swiss Capital BTC Private Debt Offshore Fund SP, a segregated
portfolio of Swiss Capital Private Debt (Offshore) Funds SPC

      By: /s/ Kevin Genda     Name: Kevin Genda     Title: Chief Executive
Officer              

SC BTC PRIVATE DEBT FUND L.P.

 

By: Blue Torch Capital LP, acting solely in its capacity as Investment Advisor
to the Manager of SC BTC Private Debt Fund L.P.

      By: /s/ Kevin Genda     Name: Kevin Genda     Title: Chief Executive
Officer              

 

 

 

 

 



Amendment No. 1 to Financing Agreement

 

